              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN


HENRY MCALARNEY,                )
                                )
               Plaintiff,       )
                                )
               v.               )   Civil No. 2015-64
                                )
ROY’S CONSTRUCTION, INC.;       )
GERALD R. ROY; MARRIOTT         )
OWNERSHIP RESORTS (ST. THOMAS), )
INC.; MARRIOTT OWNERSHIP        )
RESORTS, INC.; and APEX         )
CONSTRUCTION CO., INC.,         )
                                )
               Defendants.      )
                                )


ATTORNEYS:

Thomas F. Friedberg
Law Offices of Friedberg & Bunge
San Diego, CA
     For Henry McAlarney

Sarah R. Smith-Williams
St. Thomas, VI
     For Roy’s Construction, Inc. and Gerald R. Roy,

Jennifer Quildon Brooks
Chivonne A.S. Thomas
Melanie L. Grant
Hamilton, Miller & Birthisel, LLP
Miami, FL
Douglas L. Capdeville
Law Offices of Douglas L. Capdeville
St. Thomas, U.S.V.I.
     For Marriott Ownership Resorts (St. Thomas), Inc., and
     Marriott Ownership Resorts, Inc.,
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 2

Ryan C. Meade
Quintairo, Prieto, Wood & Boyer, P.A.
Miami, FL
     For Apex Construction Co., Inc.,

Stacy Lee White
Law Offices of Stacy L. White
St. Croix, U.S.V.I.
     For Kraus-Manning, Inc.,

James Helf
Jose B. Rodriguez
Daniels, Rodriguez, Berkeley, Daniels & Cruz
Fort Lauderdale, FL
James L. Hymes, III
Law Offices of James L. Hymes, III, P.C.
St. Thomas, U.S.V.I.
     For L2 Studios, Inc.




                                ORDER


GÓMEZ, J.

     Before the Court is the motion of Marriott Ownership

Resorts (St. Thomas), Inc., and Marriott Ownership Resorts,

Inc., for an extension of time: (1) to make payment pursuant to

a settlement agreement in this matter; and, (2) to enforce the

settlement agreement.

     On September 20, 2013, Henry McAlarney (“McAlarney”) was a

guest at Marriott Ownership Resorts in St. Thomas (the “Marriott

hotel”). That afternoon, he was walking on an outside stairway
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 3

when he hit his head on a protruding portion of the roof and

rain gutter. As a result, he sustained injuries.

     On September 12, 2015, McAlarney filed a three-count

complaint against (1) Roy’s Construction, Inc. (“Roy’s

Construction”), and Gerald R. Roy (“Roy”); (2) Marriott

Ownership Resorts (St. Thomas), Inc.; and (3) Marriott Ownership

Resorts, Inc. (Marriott Ownership Resorts (St. Thomas), Inc.,

and Marriott Ownership Resorts, Inc., are referred to

collectively as “Marriott”).

     On April 12, 2018, the Court held a status conference in

this matter. At that conference, the parties advised the Court

that they had entered a settlement agreement resolving all

claims. On the same date, the Court entered a judgment approving

the settlement agreement, vacating the trial setting, and

dismissing the case.

     Once a court approves a settlement agreement in which the

plaintiff agrees not to proceed on its claims against the

defendant, there is no longer a case or controversy between the

parties with respect to those claims. See, e.g., Hurst v.

Malone, No. 2016-102, 2019 U.S. Dist. LEXIS 52488, at *8 (D.V.I.

Mar. 28, 2019); see also Bryan v. All Out Die Cutting, Inc., 32

F. App’x 651, 652 (3d Cir. 2002) (“Once the parties entered into

a full release and settlement of all claims against the
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 4

individual and corporate Defendants and the agreements were

approved by the Bankruptcy Court, an actual case or controversy

ceased to exist, and the District Court could not properly

exercise jurisdiction over the matter.”). At that time, the

court may no longer exercise jurisdiction over the matter and

may close the case. See id. Significantly, the Court did not

incorporate the settlement agreement into the judgment or

otherwise retain jurisdiction to enforce the settlement

agreement. As such, the Court lacks jurisdiction to enforce the

settlement agreement. See In re Phar-Mor, Inc. Secs. Litig., 172

F.3d 270, 275 (3d Cir. 1999) (holding that the district court

lacked jurisdiction to address a motion to enforce “[b]ecause

the parties’ obligation to comply with the Settlement Agreement

was not made part of the dismissal order, and the district court

did not otherwise possess an independent basis for

jurisdiction.”); see also Guiuan v. Villaflor, 544 F. App’x 64,

65 (3d Cir. 2013) (“The District Court did not retain

jurisdiction to enforce the settlement agreement or incorporate

its terms merely by referencing the settlement in its order of
McAlarney v. Roy’s Construction, Inc., et. al.
Civil No. 2015–64
Order
Page 5

dismissal. Nor did it do so by permitting the parties to recite

the settlement agreement on the record.” (citation omitted)).

     The premises considered, it is hereby

     ORDERED that Marriott’s motion for an extension of time,

ECF No. 214, to make payment pursuant to the settlement

agreement and to enforce the settlement agreement is MOOT due to

the Court’s lack of jurisdiction; and it is further

     ORDERED that Marriott’s motion to file document under seal,

ECF No. 215, is MOOT.



                                                 S\
                                                      CURTIS V. GÓMEZ
                                                      District Judge
